Citation Nr: 0944596	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbosacral disc 
disease, currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1998 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Oakland.  A copy of 
the transcript is of record.

In December 2007, the claim was remanded to afford the 
Veteran a new VA examination.  The claim is again before the 
Board for appellate review.


FINDING OF FACT

The Veteran's lumbosacral disc disease has not been 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran prior to the 
April 2006 statement of the case of the criteria used to rate 
his disorder, and VA did not inform him how effective dates 
are assigned until March 2006.  His claim was readjudicated 
in an August 2009 supplemental statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the Veteran's claim was 
readjudicated after proper notice was provided.  Therefore, 
the Board finds no prejudice based on lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Spinal disabilities are rated under the General Formula for 
Diseases and Injuries of the Spine (General Formula) under 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  This General Rating 
Formula assigns disability ratings with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
the injury or disease.  Under this formula, a 40 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, when there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.

Normal forward flexion of the thoracolumbar spine is from 
zero to 90 degrees; extension is from zero to 30 degrees; 
left and right lateral flexion are from zero to 30 degrees; 
and left and right rotation are from zero to 30 degrees.  
Note 2, General Rating Formula for Disease and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Plate V (2009).

Under Note (1) of the General Rating Formula for Disease and 
Injuries of the Spine, objective neurological abnormalities 
are to be evaluated separately under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a. 

Chronic neuritis of the lower extremities is evaluated 
pursuant to the criteria found in Diagnostic Code 8621 
neuritis of the external popliteal (common peroneal) nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8621 (2009).  Under that 
Code a rating of 10 percent is warranted where the evidence 
shows mild incomplete paralysis of the external popliteal 
(common peroneal) nerve.  A rating of 20 percent is warranted 
for moderate incomplete paralysis.  Id.

As the Veteran's treatment history indicates a diagnosis of 
disc disease, with herniated discs at L4-L5 and L5-S1, 
consideration of the rating criteria for an intervertebral 
disc syndrome is in order.  Intervertebral disc syndrome is 
rated either on the basis of the total duration of 
incapacitating episodes or on the basis of the general rating 
formula set forth above.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The method selected will be the one which results in 
the higher evaluation after all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the prior 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

At a VA examination in September 2004, the Veteran complained 
of aching and dull pain, with occasional sharp pain over the 
lower lumbar spine which radiated down to the posterior 
thighs, legs, and feet.  This pain was reportedly associated 
with numbing and tingling.  Examination of the lumbar spine 
revealed no spasm or tenderness.  Lumbar motion was shown in 
each plane of motion.  There was mild tenderness to 
percussion over the lumbar area, but no sciatic notch 
tenderness was found on either side.  Straight leg raising 
was positive bilaterally at approximately 40 degrees when the 
Veteran complained of lower back pain.  No atrophy of the 
extremities was noted.  The Veteran had normal muscle bulk 
and tone.  Neurological testing was within normal limits, 
except for flexion and extension of the hips and knees, as 
well as the anterior tibialis and extensor hallucis longus of 
the right foot, which tested at 4+/5.  Sensation was normal 
to pinprick and light touch throughout the upper and lower 
extremities.  Reflexes were normal.  The Veteran was 
diagnosed with "likely right L5 radiculopathy."

At his Board hearing in July 2007, the Veteran reported that 
he had difficulty finding employment due to his back pain and 
having to take time off to rest his back.  At the time of the 
hearing, he was employed.  The Veteran reported suffering 
from incapacitating episodes.  He also complained of severe 
radiculopathy to the right leg.  

At an April 2008 VA examination, the Veteran reported 
moderate, constant low back pain.  He also reported weekly 
flare-ups that would increase his pain to an eight or 10 out 
of 10.  He was taking narcotics for his pain.  The Veteran 
reported that he had intermittent pain and sharp tingling 
down his right leg, which did not impair his gait or cause 
loss of motor function.  A physical examination of the lumbar 
spine revealed motion in each plane of movement.  Straight 
leg raising was reduced on the right at 45 degrees, but no 
symptoms of radiculopathy were identified.  The Veteran was 
without drop reflexes.  There was no quadriceps muscle 
strength loss.  The hamstring muscles were tense and not well 
limber secondary to chronic muscular spasm due to improper 
flexibility.  The Veteran was able to stand on his toes and 
his heels.  Deep tendon reflexes were normal at the knees and 
absent at the ankles.  Sensation was intact.  The Veteran was 
diagnosed with mechanical back pain secondary to lumbar disc 
disease.  The physician noted that the Veteran did not have 
any neuromuscular abnormalities suggesting nerve root 
impairment.

In March 2009, the examining physician from the April 2008 VA 
examination clarified that he reviewed the Veteran's claims 
file at the time of the April 2008 examination.  He also 
noted that current VA records were reviewed.  Since the 
examination, the Veteran had been seen by VA for chronic low 
back pain in January 2009.  The examiner considered this new 
evidence, and noted that his ultimate diagnosis and comments 
did not require any changes from what had previously been 
given in the April 2008 examination.

Several VA medical records in the claims file document the 
Veteran's complaints of and treatment for low back pain.  
Physicians often recommended that the Veteran continue his 
medication treatment to control his pain.  See, e.g. August 
2007 primary care team note.  In January 2009, the Veteran 
was asked to continue with rehabilitation, homeopathic 
remedies, and a heating pad.  Spinal injections were 
discussed, but the Veteran refused that treatment because 
they had not helped in the past.  He declined management 
referral and did not want any invasive spinal procedures.  
The record shows that no bed rest has ever been prescribed.

While the Veteran demonstrates a limitation of thoracolumbar 
motion, he is not entitled to a rating in excess of 40 
percent for his spinal disability because he has not been 
diagnosed with unfavorable ankylosis of the entire 
thoracolumbar spine.  The record shows that the Veteran's 
back disability has not worsened.  Historically, an October 
2002 VA examination showed evidence of severe back pain that 
radiated down his right lower extremity to the bottom of his 
foot and calf.  Forward flexion at that time was limited to 
20 degrees.  Based on the findings in this examination, the 
Veteran's evaluation was increased to 40 percent.  See June 
2004 rating decision.  

At his most recent examination, however, the Veteran's 
forward flexion was limited to 75 degrees, and there were no 
objective findings of radiculopathy related to his lumbar 
disc disease.  Moreover, at no time was ankylosis shown given 
that motion was demonstrated in all planes of movement.  
Therefore, there is no basis for an increased evaluation.

The Veteran does not qualify for a higher rating under the 
formula for rating an intervertebral disc syndrome based on 
incapacitating episodes.  As noted above, the pertinent 
regulation provides that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  While the Veteran stated that he 
suffers from incapacitating episodes, the record does not 
show that bed rest was prescribed by a physician for the 
Veteran's lumbar disc disease.  Therefore, the Veteran does 
not qualify for a higher rating based on the criteria for 
rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Veteran is also not entitled to a higher rating based on 
DeLuca.  The general rating formula for spinal disabilities 
assigns disability ratings with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The rating criteria are controlling regardless 
whether these symptoms are present.  Therefore, the Veteran 
is appropriately rated at a 40 percent evaluation for his 
lumbar disc disease.

As to the appellant's entitlement to a separate evaluation 
for any associated neuropathy, the record shows that while 
the Veteran has complained of radiating pain down both legs, 
physical examinations have either revealed no corroborative 
findings, or findings inconsistent with mild incomplete 
paralysis.  At the September 2004 examination neurological 
examination revealed normal findings, with intact sensation, 
and normal reflexes.  While the April 2008 VA examiner found 
absent ankle reflexes, sensation was intact, deep tendon 
reflexes at the knees were normal, and the examiner found no 
evidence of any neuromuscular abnormality suggesting a nerve 
root impairment.  As the foregoing findings are not evidence 
of mild incomplete paralysis of the external popliteal 
(common peroneal) nerve, the Board finds that a separate 
rating is not in order at this time.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for the 
service-connected intervertebral disc disease reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required.  Thun.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for lumbosacral disc 
disease, currently rated at 40 percent, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


